Whitfield, J.
(On petition for rehearing) — The relators have filed a petition for a rehearing herein on the following grounds:
“First. Because the decision in this case, insofar as it holds that a doubt as to the exercise of a power by the Railroad Commissioners should be resolved against their exercise of such power, is in conflict with Subdivision 13 of Section 2893 of the General Statutes of Florida, as amended by Act of the Legislature of 1913, which directs that ‘all presumptions shall be in favor of every action of the Commissioners, and all doubt as to their jurisdiction and powers shall be resolved in their favor.’
“Second. Because the decision disregards and conflicts with the legislative will in prescribing a rule of construction for the guidance of courts in dealing with the powers of the Railroad Commissioners as set forth in Chapter 6527 of the Laws of Florida, Acts of 1913.
“Third. Because the decision admits the power of the Railroad Commissioners ‘to compel the railroads entering the city to erect, operate and maintain a joint passenger terminal or union depot,’ but denies relief because the Jacksonville Terminal Company is joined in the orders, thereby overlooking or disregarding that part of Chapter 6527 of the Laws of Florida which provides that when any part of an order made by the Railroad Commissioners is found invalid ‘the Court shall proceed to enforce such portion thereof as may be valid.’ ”
A discussion of the statutory provisions referred to in the petition for rehearing was not necessary to a determination of the questions presented on the motions to quash the alternative writ. The quotation in the main opinion taken from previous opinions of this court relative to doubts as to the existence of power in the Rail*333road Commissioners merely indicated the rule in force and unaffected by statute when the first order herein, No. 400, was made June 21, 1913, the quoted statute having under Section 18, Article III of the Constitution taken effect in August, 1913, sixty days from the final adjournment of the session of the legislature at which it was enacted.
Subdivision 13 of Section 3, Chapter 6527, Acts of 1913, amending Section 2893 General Statutes of 1906, provides that “Every rule, regulation, schedule or order heretofore or hereafter made by the Commissioners shall be deemed and held to be within their jurisdiction and their powers, and to be reasonable and just and such as ought to have been made in the premises and to have been properly made and arrived at in clue form of procedure and such as can and ought to be executed unless the contrary plainly appears on the face thereof or be made to appear by clear and satisfactory evidence, and shall not be set aside, or held invalid unless the contrary so appears. All presumptions shall be in favor of every action of the Commissioners and all doubts as to their jurisdiction and powers shall be resolved in their favor, it being intended that the laws relative to the Railroad Commissioners shall be deemed remedial laws to be construed liberally to further the legislative intent to regulate and control public carriers in the public interest. If in any proceeding to enforce any rule, regulation, schedule or order any part thereof shall be found invalid, the Court shall proceed to enforce such portion thereof as may be valid if the same can be done.” Sec. 2893 Compiled Laws of 1914.
As the Railroad Commissioners, who are statutory officers, can have and exercise no “jurisdiction” or “powers” except such as may be lawfully conferred upon *334them by the statutes of the State, an order made by the Railroad Commissioners can not “be deemed and held to be within their jurisdiction and their powers,” unless there is some basis in the statute for the exercise of the jurisdiction and power involved in making the order. The statutory provisions which it is claimed give to the Commissioners authority for making an order, may be regarded as being in law a part of the order; and if the statute does not in reality confer the authority asserted by the order, the absence of authority and the consequent invalidity of the order in effect “plainly appears on the face” of the order within the meaning of the quoted statutory provision.
A presumption in favor of action taken under an asserted delegated statutory power can arise only when some substantial basis of authority for the exercise of the power appears in a statute. Doubts cannot be resolved in favor of a delegated statutory power when there is no enactment that can be a basis for such asserted delegated power.
If there is no statutory provision that may by its terms or by any fair intendment be regarded as affording a basis for the authority asserted by the Railroad Commissioners in making the order here sought to be enforced, the above quoted provisions of the statute as to the existence of jurisdiction and powers and as to indulging presumptions and resolving doubts in favor of action taken by the Railroad Commissioners, can have no application in this case; and the effect of the statute in'other cases that may arise can not properly be anticipated here.
The statute relied on by the relators as conferring the powers here controverted is Chapter 6527, Acts of 1913, amending Section 2893 and other sections of the General *335Statutes of 1906. This is a general statute providing comprehensive regulations of common carriers; and in distinct subdivisions enacts separate and specific regulations particularly affecting definite portions of the broad general subject of the statute. Each such distinct subdivision of the statute having had the discriminating attention of the lawmakers, must be regarded as expressing the precise legislative intent as to the particular matter therein treated. Otherwise, the manifest purpose to make separate specific regulations of particular matters contained in the general subject would, in a measure at least, be frustrated. In amending Section 2893 General Statutes by Section 3 Chapter 6527, the regulations were separated into distinct subdivisions consecutively numbered each relating to á definite portion of the general subject of the statute, thus showing a purpose to deal separately with several classes of depots, as elucidated in the main opinion, viz, stations and depots on lines of railroad, union depots or terminals and joint terminals or union depots, and to express in each subdivision the ultimate legislative intent as to the regulation of the matter covered by such subdivision. Subdivisions 5 and 8 of Section 3, Chapter 6527, Acts of 1913, provide regulations that are appropriate only to railroads being operated from point to point and to stations and depots on the lines of such railroads. Subdivision 7 in specific terms provides regulations that are appropriate only to terminal or union depot companies or other companies operating local terminal or union depots, for the accommodation of railroads entering such local point.
Subdivision 5 of Section 3, Chapter 6527, confers upon the Railroad Commissioners power “to require the establishment of stations, including flag stations, at which trains may be required to stop * * * ; to designate *336the location and require the erection of such passenger depots * * * as the safety, convenience and comfort of pasesngers * * * may require; to supervise, regulate and control all stations, depots, etc., and to require a sufficient force of employees to be maintained therein.” This subdivision clearly relates to stations and depots upon lines of railroads; and the authority therein given to designate the location and to require the erection of depots, and to supervise, regulate and control all stations, depots, etc., is obviously given to supplement and make effective the power to require the establishment of stations upon lines of railroads. Such provisions have and manifestly were intended to have no relatioti whatever to passenger terminal or union depots operated at one local point by a terminal company for the use of railroad companies, its patrons. If this were not the legislative intent, the enactment of subdivision 7 would have been unnecessary.'' Subdivision 5 affords no basis of authority for tlie order made in this case.
Regulations of union depots or terminals are specifically prescribed in subdivision 7, showing a legislative intent to make separate and specific and particularly appropriate regulations as to union depots and terminals ; and these particular provisions must be regarded as expressing the precise and definite legislative intent as to the nature and extent of the regulations designed for such union depots or terminals. These provisions extend only to the regulation, supervision and control, and to the admission of railroad companies and their rights in the use of union depots or terminals.
Subdivision 8 relates specifically and only to such joint terminal or union depots that two or more railroads entering the same town, city or point, may be required to erect, operate and maintain, and to provide “for the *337interchange of traffic between said railroads.” Subdivisions 7 and 8 plainly do not give or purport to give to the Railroad Commissioners any semblance of authority to require a terminal company, or two or more railroad companies jointly or conjointly with a terminal company, to change the location of a union depot or terminal that is owned and operated only at a local terminal point by the terminal company for the use of railroad companies, its patrons. No other statute is referred to as conferring the power to make the order involved here.
As there is no basis of authority in the statutes for the order sought to be enforced, such order cannot lawfully “be deemed and held to be within their jurisdiction and their powers,” and there is nothing from which a presumption in favor of the order may arise; and as nothing in the nature of the power asserted by the order has been conferred, there is no basis for a doubt to be resolved in favor of such a power. There being no statute giving in plain or in ambiguous or uncertain terms the power to make the order here sought to be enforced, there is nothing in this case upon which the above quoted provision of the statute as to presumptions and doubts in favor of authority to make the order may operate.
The purpose of the order is to require the respondents, a terminal company and several railroad companies, conjointly to establish a passenger terminal station and to erect thereon a union passenger depot at a point wholly apart and some distance from the one now owned and operated solely as a local union depot or terminal by the terminal company alone, for the convenience of the railroad companies, its patrons. The hearings, proceedings and orders herein by the Railroad Commissioners do not contemplate, cover or include the erection of a joint ter*338minal or union depot- by the respondent railroad companies under subdivision 8 of section 3 of the statute.
As the Railroad Commissioners have been given no power to require a local terminal company to change the location of its depot or terminal, or power to require the railroad companies that by agreement use the facilities of the terminal company, either jointly or conjointly with the terminal company, to change the location of the terminal company’s union depot or terminal, and as no part of the order can be construed to require only the respondent railroad companies to erect a joint terminal or union depot for themselves, the entire order and every part thereof is invalid, and the court cannot lawfully enforce any part of it; therefore the provision of the statute as to the enforcement of such portions of orders “as may be valid if the same can be done” has no application in this case.
Rehearing denied.
Taylor, C. J. and Shackleford and Ellis, JJ. concur.
Cockrell, J. takes no part.